Citation Nr: 0716478	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for right 
hand injury with arthritis.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
pseudofolliculitis.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
hypertension.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for right 
knee strain.

7.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for left 
knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's current hearing loss is not related to his 
military service.

2.  The veteran's current tinnitus is not related to his 
military service.

3.  The RO denied the veteran service connection for 
residuals of right hand trauma and bilateral knee strains in 
a June 1992 rating decision.  The veteran did not perfect an 
appeal as to that decision, and it is final.

4.  None of the new evidence submitted subsequent to June 
1992 in support of the veteran's claims to reopen for service 
connection for residuals of right hand trauma and right knee 
strain is material.

5.  Some of the new evidence submitted in support of the 
veteran's claim to reopen for service connection for left 
knee strain is material, but the veteran's current left knee 
disability is not related to his military service.

6.  The RO denied the veteran service connection for 
hypertension and pseudofolliculitis in an August 1997 rating 
decision.  The veteran did not perfect an appeal as to that 
decision, and it is final.

7.  None of the new evidence submitted subsequent to August 
1997 in support of the veteran's claims to reopen for service 
connection for hypertension and pseudofolliculitis is 
material.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  The June 1992 RO rating decision that denied service 
connection for residuals of right hand trauma and bilateral 
knee strains is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2006).

4.  The August 1997 RO rating decision that denied service 
connection for hypertension and pseudofolliculitis is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2006).


5.  New and material evidence has not been received, and the 
veteran's claims for service connection for residuals of 
right hand injury, right knee strain, hypertension and 
pseudofolliculitis are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  New and material evidence has been received, and the 
veteran's claim for service connection for left knee strain 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

7.  Service connection is not warranted for the veteran's 
current left knee disability.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notices were provided to the veteran in 
May 2002, prior to the initial AOJ decision.  Additional 
notice was provided in September 2003.  These letters read as 
a whole advised the veteran of the Pelegrini II elements as 
stated above.  The veteran's claims were readjudicated in May 
2004.  Thus the Board finds that the late timing of the 
notice of the fourth Pelegrini II element is nonprejudicial 
error as the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With regard to the veteran's claims to reopen, the Board 
notes that during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Court held that the VCAA requires 
VA to look at the bases for the denial in the prior decision 
and to respond with a notice letter that describes what 
evidence and information would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Court further held that the failure to provide 
notice of what constitutes material evidence in this context 
would generally be the type of error that has the natural 
effect of producing prejudice because it would constitute a 
failure to provide a claimant notice of a key element of what 
it takes to substantiate a claim to reopen.

With regard to the requirements set out in Kent, the Board 
notes the September 2003 letter advised the veteran of what 
specific evidence he needed to submit to substantiate the 
element that was found insufficient in the previous denials, 
which was evidence of current disability.  Thus the September 
2003 notice complied with that additional requirement set 
forth in the Kent decision.  The veteran was given a 
sufficient opportunity to respond and his claim was 
readjudicated in May 2004.  Second, the Board finds that the 
veteran had actual knowledge of the information and evidence 
necessary to substantiate the element or elements found 
insufficient in the prior denials.  In the August 2002 rating 
decision, the RO specifically informed the veteran what the 
unestablished fact was for each claim that must be 
established by new and material evidence in order to reopen 
his claims.  Although this notice was not provided prior to 
this decision, the veteran was provided ample opportunity to 
submit evidence subsequent to the rating decision and prior 
to the August 2003 Statement of the Case and the May 2004 
Supplemental Statement of the Case.  For these reasons, the 
Board finds that the additional requirements set forth in the 
Kent decision have been met, and thus the veteran is not 
prejudiced by the Board's adjudication of his claims to 
reopen.

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  However, given the denial of the veteran's claims, 
any questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in his claims file.  VA 
outpatient records are in the file for treatment from July 
1999 through February 2007.  The veteran identified private 
medical treatment records, which were obtained by the RO.  
The veteran notified VA in September 2004 that he receives 
Social Security disability benefits due to his "bilateral 
knee condition with arthritis."  As discussed in more detail 
below, the Board does not find that the veteran's current 
bilateral lower extremities problems are related to the 
veteran's service but rather are due to injuries received on 
June 11, 2002.  It is noteworthy that the date of disability 
established by Social Security is June 11, 2002, which is the 
date of the veteran's injuries.  Thus the Board finds that 
obtaining the Social Security disability records would not 
provide relevant information relating to the current claims 
before it.

The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claims for service connection for residuals of a 
right hand injury, right knee strain, hypertension and 
pseudofolliculitis, VA was not obligated to provide him with 
medical examinations on these claims.

The veteran was also not provided VA examination in 
connection with this service connection claims for hearing 
loss, tinnitus and left knee strain.  However, examination is 
not needed because there is no evidence that the currently 
diagnosed hearing loss, tinnitus and left knee strain may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses of hearing 
loss or tinnitus, and the veteran has not claimed or shown 
continuity of symptomatology.  The medical evidence does not 
show any treatment for more than 30 years after the veteran's 
separation from service.  As for the veteran's left knee 
disability, the Board finds that the evidence shows his 
current disability is due to an injury received in June 2002 
and not related to the left knee strain showing in service.  
Since there is no evidence indicating that a possible nexus, 
or relationship, exists between the claimed hearing loss, 
tinnitus and left knee disability and the veteran's military 
service, VA is not required to provide the veteran with 
examinations on those conditions.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 


II.  Service Connection for Hearing Loss and Tinnitus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  

Hearing Loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2006).  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2006).  

The veteran has claimed hearing loss due to noise exposure in 
service.  As shown on the veteran's DD 214, he served in the 
Marine Corps as a body repairman.  He was in Vietnam from 
October 1967 to November 1968.  Other than this information, 
the veteran has not provided any detail regarding his claimed 
exposure to noise in service.  Service medical records do not 
show any complaints or treatment relating to the veteran's 
ears or hearing.  Rather the service medical record showed 
the veteran had no loss of hearing acuity during his period 
of service and had excellent hearing at the time of his 
separation examination in April 1971.  Audiometric 
examination revealed pure tone thresholds, in decibels, were 
as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
5
10

The only post-service treatment record related to the 
veteran's hearing is a VA audiology consult conducted in July 
2004.  At this evaluation, the veteran reported concern of 
possible gradual decrease in hearing bilaterally and noted a 
need for increasing television volume and repetition in 
conversation.  He also reported a fall from a ladder three 
years before during which he reported sustaining a blow to 
the head.  He gave a history of service in the Navy from 1967 
to 1978 and reported noise exposure.  He reported that he 
worked after service as a police officer with exposure to 
some noise but with use of hearing protection.  Additional 
audiologic and otologic complaints were denied.  The 
assessment was normal hearing through 2000 Hertz sloping to a 
moderate sensorineural hearing loss bilaterally.  The 
examiner noted that a positive Stenger was initially 
obtained, however after reinstruction, responses improved but 
the test results were significant for poor reliability of 
responses and should not be used for rating as the veteran 
had to be counseled repeatedly regarding proper response 
procedures.

Thus the evidence does support a finding that the veteran has 
some current hearing loss bilaterally at levels above 2000 
Hertz.  The Board finds, however, that the preponderance of 
the evidence is against the veteran's claim for service 
connection because there is no evidence that his current 
hearing loss is related to his military service.  As 
previously discussed, the evidence fails to show that the 
veteran was in fact exposed to a level of noise in service 
that would have contributed to the veteran's current hearing 
loss, and the veteran is not provided any details regarding 
his claimed noise exposure.  Furthermore there is no evidence 
of a loss of hearing acuity while the veteran was in service.  
Post-service treatment records do not show any complaints of 
hearing loss until July 2004, almost 33 years after the 
veteran's discharge from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus there is no evidence of continuity of 
symptomatology to support a link between the veteran's 
current bilateral hearing loss and noise exposure incurred in 
service.  Thus the evidence fails to show that the 
circumstances of the veteran's military service are 
consistent with his current bilateral hearing loss.

The preponderance of the evidence being against the veteran's 
claim for service connection for bilateral hearing loss, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Tinnitus

The veteran also claims service connection for tinnitus.  The 
veteran has not reported any specific event or injury 
incurred in service related to his claimed tinnitus.  The 
service medical records are silent for any complaints of or 
treatment for tinnitus during the veteran's period of 
service.  The first post-service medical evidence showing 
complaints of tinnitus is a July 2004 audiology consult.  He 
also reported having tinnitus bilaterally.  The veteran 
reported noise exposure while in service and while working as 
a police officer following military service.  He also 
reported trauma to the head in June 2002.  No assessment is 
shown, but otoscopy, tympanometry and acoustic reflex 
thresholds were within normal limits.  Reports of tinnitus 
are seen again in a May 2006 Agent Orange program note.

Although there are subjective complaints of bilateral 
tinnitus seen in the more recent medical treatment records 
evidencing a current disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus because the evidence 
fails to establish the incurrence of any injury or disease in 
service or a nexus between the current complaints and the 
veteran's service.  There is no showing of any incurrence of 
a disease or injury in service.  The service medical records 
are silent for any complaints of or treatment for ear related 
problems including tinnitus.  There is also no evidence of 
noise exposure in service that would lead to the veteran 
having tinnitus despite his reports at the July 2004 
audiology consult.  The veteran has not alleged any specific 
incident in service from which his tinnitus arises nor has he 
provided any detail as to his claimed noise exposure.  
Continuity of symptomatology is also not showing as the first 
evidence of tinnitus is not until July 2004, approximately 33 
years after the veteran's discharge from service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Thus there is no evidence of an 
in-service incurrence or a nexus between any current tinnitus 
and the veteran's service, and service connection is not 
warranted.

The preponderance of the evidence being against the veteran's 
claim for service connection for tinnitus, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.

III.  Claims to Reopen

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
evidence received subsequent to a previous final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Right Hand Injury with Arthritis

The veteran was previously denied service connection for 
residuals of trauma to the right hand at the ring and little 
finger region in a June 1992 rating decision.  Although the 
veteran initiated an appeal by filing a Notice of 
Disagreement, he did not perfect his appeal by filing a 
timely substantive appeal after the issuance of a Statement 
of the Case.  Thus the June 1992 rating decision is final.

In the June 1992 rating decision, the RO denied service 
connection on the basis of no showing of a current 
disability.  Thus in order to be material, any new evidence 
submitted must show that the veteran has a current right hand 
disability.  New evidence consists of VA treatment records 
from July 1999 through February 2007 and private medical 
treatment records from June 2002 through September 2002.  

After carefully reviewing this evidence, the Board finds 
that, although new, this evidence is not material because it 
fails to establish the existence of a current right hand 
disability.  This medical evidence does not show any 
complaints or treatment related to the veteran's right hand.  
Thus there remains no evidence relating to the unestablished 
fact of whether the veteran has a current right hand 
disability.  Having found that no material evidence has been 
received, the Board denies reopening the veteran's claim for 
service connection for right hand injury with arthritis.

Right Knee Strain

The veteran was previously denied service connection for a 
right knee strain in a June 1992 rating decision.  Although 
the veteran initiated an appeal by filing a Notice of 
Disagreement, he did not perfect his appeal by filing a 
timely substantive appeal after the issuance of a Statement 
of the Case.  Thus the June 1992 rating decision is final.

In the June 1992 rating decision, the RO denied service 
connection on the basis of no showing of a current 
disability.  Thus in order to be material, any new evidence 
submitted must show evidence of a current right knee 
disability.  New evidence consists of VA treatment records 
from July 1999 through February 2007 and private medical 
treatment records from June 2002 through September 2002.  

After carefully reviewing this evidence, the Board finds 
that, although new, this evidence is not material because it 
fails to establish the existence of a current right knee 
disability.  This medical evidence does not show any 
complaints or treatment related to the veteran's right knee.  
The private medical records from June through September of 
2002 show the veteran received treatment for injuries 
incurred in a fall off a ladder on June 11, 2002, including 
an injury to the right ankle (right extensively comminuted 
pilon fracture).  The veteran underwent right ankle surgery 
but these records do not indicate any injury to the right 
knee nor do they show that the veteran reported a history of 
a right knee disability beginning in service.   Subsequent VA 
treatment records show the veteran reporting degenerative 
joint disease of the knees in a December 2006 treatment 
record but the medical records contain no x-ray evidence to 
support the veteran's report.

Thus there remains no evidence relating to the unestablished 
fact that the veteran has a current right knee disability.  
Having found that no material evidence has been received, the 
Board denies reopening the veteran's claim for service 
connection for a right knee strain.

Left Knee Strain

The veteran was previously denied service connection for a 
left knee strain in a June 1992 rating decision.  Although 
the veteran initiated an appeal by filing a Notice of 
Disagreement, he did not perfect his appeal by filing a 
timely substantive appeal after the issuance of a Statement 
of the Case.  Thus the June 1992 rating decision is final.

In the June 1992 rating decision, the RO denied service 
connection on the basis of no showing of a current 
disability.  Thus in order to be material, any new evidence 
submitted must show evidence of a current left knee 
disability.  New evidence consists of VA treatment records 
from July 1999 through February 2007 and private medical 
treatment records from June 2002 through September 2002.  

The Board finds that some of the new evidence submitted in 
support of the veteran's claim to reopen is material.  
Specifically the Board finds that the medical evidence since 
June 2002 indicates the veteran has a left knee disability.  
Thus, the new evidence relates to an unestablished fact 
necessary to substantiate the claim, to wit, the existence of 
a current disability, and is, therefore, material.

Having found that new and material evidence has been 
received, the Board reopens the veteran's claim for service 
connection for a left knee strain.  The Board finds, however, 
that the preponderance of the evidence is against the 
veteran's claim for service connection as the medical 
evidence fails to show that the veteran's current left knee 
disability is related to any injury or disease incurred in 
service.

Service medical records reveal the veteran was treated in 
August 1971 for pain in both knees.  The assessment was 
bilateral knee strain.  This episode of knee strain was 
isolated, however, as there was no finding of any residuals 
at the veteran's separation examinations conducted in April 
and October of 1971.  

Nor is there any post-service medical evidence of complaints 
or treatment related to the veteran's left knee until June 
2002.  As previously discussed, the veteran incurred injuries 
on June 11, 2002, in a fall from a ladder.  In addition to 
fracturing his right ankle, the veteran also incurred a 
comminuted, complex, closed, left lateral tibial plateau 
fracture, with an associated proximal fibular head fracture.  
He underwent a left knee arthrotomy with removal of loose 
articular fracture fragments and open reduction and internal 
fixation of the left lateral tibial plateau fracture.  
Subsequent treatment records from August through September 
2002, however, show the veteran's left knee was healing well.  
On examination on September 25, 2002, the veteran had near to 
full range of motion with a well healed incision.  Later VA 
treatment records continue to show complaints of pain in the 
left lower extremity.  The veteran underwent a period of 
physical therapy in 2006, which helped decrease his pain.  
Physical medicine rehabilitation consult note from May 2006 
indicates the veteran's left knee problems are related to the 
June 2002 injury.  Imaging of the left knee showed the old 
fracture on the proximal left tibia maintained in good 
position with signs of good healing.

Thus the Board finds that, given the lack of evidence between 
August 1971 and June 2002 of any left knee disorder, the 
preponderance of the evidence is against the veteran's claim 
because the evidence fails to establish a relationship 
between the veteran's current left knee disability and the 
left knee strain noted in service.  Medical treatment records 
since June 2002 relate all of the veteran's left lower 
extremity complaints to the fracture he sustained on June 11, 
2002.  Furthermore, despite the veteran's claim, there is no 
evidence of continuity of symptomatology of a left knee 
strain or any other problem for over 30 years.  The veteran's 
allegation as to continuity of symptomatology, standing 
alone, is not plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Thus the 
medical evidence fails to establish that the veteran's 
current left knee disability is related to any injury or 
disease incurred in service.

The preponderance of the evidence being against the veteran's 
claim for service connection for a left knee strain, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


Hypertension

The veteran was previously denied service connection for 
hypertension in an August 1997 rating decision.  The veteran 
did appeal this denial.  Thus the August 1997 rating decision 
is final.

In the August 1997 rating decision, the RO denied service 
connection on the basis that the evidence failed to 
demonstrate the existence of the claimed condition and its 
possible relationship to service.  Thus, in order to be 
material, any new evidence submitted must show evidence of a 
current diagnosis of hypertension and a relationship to the 
veteran's military service.  New evidence consists of VA 
treatment records from July 1999 through February 2007 and 
private medical treatment records from June 2002 through 
September 2002.  

After carefully reviewing this evidence, the Board finds 
that, although new, this evidence is not material because it 
fails to establish the existence of a current diagnosis of 
hypertension.  The medical evidence of record shows the 
veteran is a diabetic.  The VA medical treatment records 
indicate that the veteran was placed on an ace inhibitor in 
June 2004, not for hypertension, but rather for renal 
protection.  A December 2006 treatment note confirms that the 
veteran's use of an ace inhibitor is for nephrological 
purposes.  In fact, a review of all the VA treatment records 
fails to show that the veteran had any elevated blood 
pressure readings prior to being placed on this medication.  
Any subsequent reference to the veteran being on medication 
for his blood pressure is thus clearly erroneous.  There 
remains, therefore, no evidence relating to the unestablished 
fact of whether the veteran currently has hypertension.  
Having found that no material evidence has been received, the 
Board denies reopening the veteran's claim for service 
connection for hypertension.

Pseudofolliculitis

The veteran was previously denied service connection for 
pseudofolliculitis in an August 1997 rating decision.  The 
veteran did appeal this denial.  Thus, the August 1997 rating 
decision is final.

In the August 1997 rating decision, the RO denied service 
connection on the basis of no showing of a current 
disability.  Thus, in order to be material, any new evidence 
submitted must show evidence that the veteran currently has 
pseudofolliculitis.  New evidence consists of VA treatment 
records from July 1999 through February 2007 and private 
medical treatment records from June 2002 through September 
2002.  

After carefully reviewing this evidence, the Board finds 
that, although new, this evidence is not material because it 
fails to establish the current existence of 
pseudofolliculitis.  This medical evidence does not show any 
complaints or treatment related to pseudofolliculitis.  Thus, 
there remains no evidence relating to the unestablished fact 
of whether the veteran currently has pseudofolliculitis.  
Having found that no material evidence has been received, the 
Board denies reopening the veteran's claim for service 
connection for pseudofolliculitis.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence has not been received to reopen the 
veteran's claim for service connection for right hand injury 
with arthritis.

New and material evidence has not been received to reopen the 
veteran's claim for service connection for 
pseudofolliculitis.

New and material evidence has not been received to reopen the 
veteran's claim for service connection for hypertension.

New and material evidence has not been received to reopen the 
veteran's claim for service connection for right knee strain.

New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee strain, 
but entitlement to service connection for left knee strain 
remains denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


